Citation Nr: 1758939	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-35 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1997 to January 2001 and from June 2008 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2015, September 2016, and September 2017, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran was not examined upon entry into service in June 2008, and the evidence of record demonstrates that the Veteran had a chronic back condition that pre-existed this period of service.

2.  The evidence of record favors a finding that the Veteran's pre-existing back condition underwent an increase in severity during service that cannot be shown to be clearly and unmistakably due to the natural progression of the disease.





CONCLUSION OF LAW

A pre-existing low back disability was aggravated by active service.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Relevant Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153 ; 38 C.F.R. § 3.306 (a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

Upon careful review of the lay and medical evidence of record, the Board finds that service connection for a low back disability is warranted on the bases of in-service aggravation.  

Initially, the Board notes that the Veteran has a current diagnosis of lumbosacral strain, satisfying the cornerstone of a service connection claim.  See, November 2016 VA examination report.  Previously, at an April 2011 VA examination, he was noted to have thoracic and lumbar spondylosis.

The Veteran asserts that his back pain started during his first period of service in 1998.  However, upon examination at VA in April 2011, he denied experiencing any back injury or trauma during that period of service.  His examination upon separation from his first period of service, which took place on November 20, 2000, pertinently included a "normal" clinical evaluation of the spine.  On the Veteran's corresponding Report of Medical History, also dated November 20, 2000, the Veteran specifically checked "no" when asked if he had ever experienced recurrent back pain or any back injury.  While the Veteran is competent to attest to experiencing back pain during his first period of service, the Board finds the fact that the Veteran has denied any in-service injury to the back (both in service, and after), the fact that his service records include a clinical assessment of his spine upon separation in 2000 showing normal results, and that the Veteran denied ever experiencing back pain upon separation in 2000, to be more probative than his more recent assertions to the contrary.  As such, the evidence is against a finding that the Veteran incurred a back disability during his first period of service.

That stated, the Veteran has provided statements indicated he was involved in several motor vehicle accidents occurring at times he was not serving on active duty.  In particular, the Veteran suffered injuries to his back in an August 2007 motor vehicle accident, just prior to his activation into active duty service from the National Guard in June 2008.  Upon activation, the Veteran was not provided an entrance examination.  Indeed, the Veteran only had a pre-deployment health assessment that he completed himself.  He started training for deployment to Iraq.

In a September 2008 pre-deployment health assessment, the examining physician made a notation that the Veteran had "pre-existing chronic back pain" that was "exacerbated" during his second period of service.  In-service treatment records dated on September 5, 2008 confirm treatment for low back pain "since MVA [motor vehicle accident] 11 August 2007."  The physician noted exacerbation of symptoms with pre-deployment training, and that the spine pain is related to an off-duty motor vehicle accident in 2007 and "will likely continue to be a problem for years to come."  The Veteran was deemed to be not deployable, and was recommended for release.  The Veteran has competently and credibly reported experiencing back pain since his second period of service, and as noted above, he was diagnosed with thoracic and lumbar spondylosis in April 2011, and lumbar strain in 2016.  

On review, the Board notes the presumption of soundness does not attach in this matter, as there is no entrance examination from the Veteran's second period of active service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  As there are many service treatment records associated with the claims file, and no evidence that an examination was conducted, the Board finds that there was no entrance examination for this period of service, as opposed to finding that the report is simply missing.  The Board notes that the presumption of soundness cannot legally attach when there is no entrance examination because there was no way to determine whether the disease preexisted service.  See 38 C.F.R. § 3.304(b) ("The veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service").

Although the Board has already determined that the Veteran's back disability was not incurred during his first period of service, the evidence described above [in-service treatment reports dated in August and September 2008] is sufficient to show by a preponderance of the evidence that the Veteran had a chronic back condition prior to entry into his second period of service that was incurred in his August 2007 motor vehicle accident.  Thus, this claim is one of service aggravation.

The record establishes that the Veteran's pre-existing back disorder increased in severity during his second period of active his service.  As noted above, the Veteran sought treatment for back pain following pre-deployment training in August and September 2008, and such was specifically described as having been "exacerbated" by such training, and ultimately disqualifying for deployment to Iraq.  

There is no countervailing medical evidence of record to suggest that the increase in his low back disability was due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a), (b).  As such, it is not clear and unmistakable that the increase in the back disability occurring during the Veteran's second period of service was due to the natural progression of the disease.  Consequently, aggravation is presumed, and the benefit sought on appeal is granted.

As an aside, the Board notes that the Veteran has been examined in connection with his service connection claim on three separate occasions, in April 2011, November 2016, and September 2017.  Insofar as none of the VA examiners commented on the significance of the Veteran's worsening back pain during his second period of service, the Board does not find them to be probative in the resolution of the issue.    


ORDER

Service connection for a low back disability is granted.


REMAND

The Board finds that there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).

The Veteran contends that he started to experience knee pain in service in 1998, though he has denied specific injury or trauma.  In July 2008, he was diagnosed with bilateral stress changes in the knees.  At his April 2011 VA examination, the examiner provided diagnoses of left knee patellofemoral syndrome and mild right knee osteoarthritis.  A November 2016 VA examiner opined that the Veteran's bilateral knee condition was less likely than not related to service because the Veteran at the time of the examination in 2016 had a normal knee examination with normal X-rays.  The examiner stated that the Veteran's patellofemoral syndrome and stress changes had healed.  The Board deemed this opinion insufficient insofar as the examiner did not address the time period in which the Veteran's knee conditions existed, and only noted that they were presently healed (the requirement of a "current disability" in the context of VA compensation benefits is satisfied when a claimant has a disability at any point during the pendency of the claim).  Thus, the Veteran underwent an additional knee examination in September 2017.  There, the examiner opined that the knee condition was less likely than not related to service.  The rationale was again was simply that there was no noted knee disability in November 2016.  The examiner did not address the question of a relationship between the Veteran's previously diagnosed knee disabilities and service, and as the Board has previously noted, it is possible that the knee disabilities that resolved prior to the November 2016 VA examination are linked to service.  Accordingly, an opinion resolving that question is required.

In addition, the Veteran has asserted that his knee disabilities are related to his service-connected left shin splints.  The November 2016 VA examiner did not provide an opinion with respect to the relationship between the Veteran's knee disability and shin splints.  The September 2017 VA examiner commented on secondary service connection to the extent that she opined that there was no relationship between the Veteran's orthopedic disabilities and service-connected mental health disability, but did not comment on the more relevant relationship of that between the knee disabilities and service-connected shin splints.  Accordingly, this question must be resolved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental medical opinion from a VA examiner of appropriate expertise as to whether the Veteran's bilateral knee disabilities were at least as likely as not (50 percent or greater probability) incurred in or otherwise related to either period of active duty service.  If no current knee disability exists, this should be made clear.  

(i)  The opinion must address all knee disabilities, to include those diagnosed in 2011, specifically left knee patellofemoral syndrome and right knee mild osteoarthritis, and comment on whether those disabilities- even if presently resolved-were incurred in or caused by active service.  The examiner should acknowledge that the Veteran was diagnosed with bilateral stress changes in the knees during active service in July 2008.

(ii)  The opinion must also address whether the Veteran's knee disabilities were caused or aggravated (worsened beyond normal progression) by his service-connected left shin splints.

(iii)  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, or silence in the record has any bearing on the basis of the examiner's opinion, the examiner should provide a reason for such conclusion.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


